EXHIBIT 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of July 28, 2017 (this
“Agreement”) is entered into among HOULIHAN LOKEY, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, and Bank of America, N.A., as
Lender (the “Lender”). All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, and the Lender have entered into that
certain Credit Agreement dated as of August 18, 2015 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”); and


WHEREAS, the Borrower and the Guarantors have requested that the Lender amend
the Credit Agreement as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Amendments.


(a)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Maturity Date” means August 18, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


(b)    The following defined term is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“First Amendment Effective Date” means July 28, 2017.


(c)    Section 5.12 of the Credit Agreement is hereby amended to add a new
clause (d) at the end thereof to read as follows:


(d)    As of the First Amendment Effective Date, no Loan Party is (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Code, (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code, or (iv)
a “governmental plan” within the meaning of ERISA.


2.    Conditions Precedent. This Agreement shall be effective upon the
satisfaction of the following conditions precedent:


(a)    receipt by the Lender of counterparts of this Agreement duly executed by
the Borrower, the Guarantors, and the Lender;


(b)    receipt by the Lender of the following, each of which shall be originals
or facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Lender and its legal counsel:


(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of





--------------------------------------------------------------------------------




such Loan Party to be true and correct as of the date of this Agreement (or, as
to any such Organization Documents that have not been amended, modified or
terminated since the Closing Date, certifying that such Organization Documents
have not been amended, modified or terminated since the Closing Date and remain
in full force and effect, and true and complete, in the form delivered to the
Lender on the Closing Date);


(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and


(iii)such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization or incorporation (where such concepts are
applicable);


(c)    receipt by the Lender of a certificate signed by a Responsible Officer of
the Borrower certifying that the conditions specified in Sections 4.02(a) and
(b) of the Credit Agreement are satisfied on and as of the date of this
Agreement;


(d)    receipt by the Lender of any fees required to be paid on or before the
date of this Agreement; and


(e)    the Borrower shall have paid (or caused to have paid) all fees, charges
and disbursements of counsel to the Lender to the extent invoiced at least one
(1) Business Day prior to the date of this Agreement, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Lender).


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.


(c)    Each Loan Party hereby represent and warrant as follows: (i) such Loan
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity; and (iii) no approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Loan Party of this Agreement.







--------------------------------------------------------------------------------




(d)    The Loan Parties represent and warrant to the Lender that (i) after
giving effect to this Agreement, the representations and warranties of each Loan
Party contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are (A) with respect to representations and warranties that contain a
materiality qualification, true and correct on and as of the date of this
Agreement, and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date of this Agreement, and except that for purposes of this
Section 3(d), the representations and warranties contained in Sections 5.05(a)
and (b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b), respectively, of the
Credit Agreement, and (ii) after giving effect to this Agreement, no event has
occurred and is continuing which constitutes a Default or an Event of Default.


(e)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


(f)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:                    


HOULIHAN LOKEY, INC.,
a Delaware corporation


By:    /s/ J. Lindsey Alley                
Name: J. Lindsey Alley
Title: CFO
GUARANTOR:                    
Houlihan Lokey Financial Advisors, Inc.,
a California corporation
By:    /s/ J. Lindsey Alley                
Name: J. Lindsey Alley
Title: CFO


LENDER:                    
BANK OF AMERICA, N.A.,
as Lender
By:    /s/ Tasneem A. Ebrahim                
Name: Tasneem A Ebrahim
Title: Senior Vice President





